      Case 2:20-cv-00631-MV-KRS Document 35 Filed 02/23/21 Page 1 of 11




                               UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF NEW MEXICO

LARRY MARKER,

                 Plaintiff,

v.                                                                  No. 2:20-cv-00631 MV/KRS

DEPARTMENT OF THE INTERIOR,
Bureau of Land Management, Pecos District;
NEW MEXICO ENERGY MINERALS
AND NATURAL RESOURCES, New Mexico
Oil Conservation Division; and
NEW MEXICO STATE LAND OFFICE,

                 Defendants.

             PROPOSED FINDINGS AND RECOMMENDED DISPOSITION

       THIS MATTER is before the Court on the Motions to Dismiss filed by Defendants New

Mexico State Land Office (“NM SLO”) and New Mexico Oil Conservation Division (“NM

OCD”). (Docs. 18 and 21). Plaintiff has filed responses to the Motions, (Docs. 22 and 25), and

Defendants NM SLO and NM OCD (“State Defendants”) have filed replies, (Docs. 23 and 28).

The Honorable Martha Vázquez referred the case to the undersigned pursuant to 28 U.S.C. §§

636(b)(1)(B) and (b)(3) to recommend an ultimate disposition of Plaintiff’s claims. (Doc. 20).

Having considered the Motions to Dismiss and briefing on the Motions, the record of the case,

and relevant law, the Court finds the Motions to Dismiss are well-taken and recommends

granting them.

       I.        Background

        Plaintiff owns and operates oil and gas wells on federal and New Mexico state leases in

Chaves and Eddy Counties. (Doc. 17) at 2 (Amended Complaint). Plaintiff alleges “a nefarious,

planned, coordinated effort on the part of the named agencies that deprived Plaintiff of
       Case 2:20-cv-00631-MV-KRS Document 35 Filed 02/23/21 Page 2 of 11




fundamental property rights, due process and fair, equal treatment.” Id. at 3. He further alleges

that a “continuing campaign of intimidation and harassment has resulted in an abusive boiling

quagmire of investigations, audits, sanctions, fines, reviews, inspections and slander eroding

Plaintiff[’]s ability to properly operate his wells, maintain and manage his business.” Id.

Plaintiff states he filed a Federal Tort Claim with Defendant Bureau of Land Management

(“BLM”), which was denied on January 28, 2020. Id. at 2.

       In his Amended Complaint, Plaintiff brings seven claims:

       1. Fourth Amendment Violation and Prima Facie Tort against BLM for inspections and
          regulatory actions regarding Plaintiff’s production properties, a civil fine levied
          against Plaintiff, and verbal abuse by BLM agents;

       2. Eighth Amendment Violation against BLM for the civil fine levied against Plaintiff;

       3. Fraud against BLM and OCD regarding an order to shut two of his wells;

       4. Negligence against BLM regarding the civil fine;

       5. Civil Conspiracy against BLM, OCD, and SLO for targeting Plaintiff “for coercive
          investigative and regulatory action;”

       6. Abuse of Discretion and Failure to Respond to Freedom of Information Act (“FOIA”)
          Requests against BLM for not fully responding to Plaintiff’s FOIA requests; and

       7. Fifth Amendment Regulatory Taking against BLM, OCD, and SLO for depriving
          Plaintiff of his business, personal life, and health.

Id. at 4-11. Plaintiff asks the Court to award him “damages and compensation equal to the

projected income of divested properties.” Id. at 12.

       In reviewing a pro se complaint, the Court liberally construes the factual allegations. See

Northington v. Jackson, 973 F.2d 1518, 1520-21 (10th Cir. 1992). However, a pro se plaintiff’s

pleadings are judged by the same legal standards that apply to all litigants and a pro se plaintiff

must abide by the applicable rules of court. Ogden v. San Juan County, 32 F.3d 452, 455 (10th

Cir. 1994). The Court is not obligated to craft legal theories for the plaintiff or to supply factual

                                                       2
      Case 2:20-cv-00631-MV-KRS Document 35 Filed 02/23/21 Page 3 of 11




allegations to support the plaintiff’s claims. Nor may the Court assume the role of advocate for

the pro se litigant. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

          II.    Discussion

                 A. Jurisdiction

          The State Defendants first move to dismiss Plaintiff’s claims under Fed. R. Civ. P.

12(b)(1) for lack of jurisdiction. “Federal courts are courts of limited jurisdiction; they are

empowered to hear only those cases authorized and defined in the Constitution which have been

entrusted to them under a jurisdictional grant by Congress.” Henry v. Office of Thrift

Supervision, 43 F.3d 507, 511 (10th Cir. 1994) (citations omitted). As the party seeking to

invoke the jurisdiction of this Court, Plaintiff bears the burden of alleging facts that support

jurisdiction. See Dutcher v. Matheson, 733 F.3d 980, 985 (10th Cir. 2013) (“Since federal courts

are courts of limited jurisdiction, we presume no jurisdiction exists absent an adequate showing

by the party invoking federal jurisdiction.”).

          Plaintiff asserts three claims against the State Defendants – Fraud, Civil Conspiracy, and

Fifth Amendment Regulatory Taking. (Doc. 17) at 8-10 (Claims 3, 5, and 7). He states that he

brings his claims under the Federal Tort Claims Act (“FTCA”) and 42 U.S.C. § 1983. Id. at 2.

The Court lacks subject matter jurisdiction over any claims brought under the FTCA against the

State Defendants because “[t]he United States is the only proper defendant in a federal tort

claims action.” Gaines v. Pearson, 516 Fed. Appx. 724, 726 (10th Cir. 2013) (concluding the

district court lacked subject matter jurisdiction over plaintiff’s FTCA claim against the defendant

other than the United States) (citing Oxendine v. Kaplan, 241 F.3d 1272, 1275 n.4 (10th Cir.

2001)).




                                                       3
      Case 2:20-cv-00631-MV-KRS Document 35 Filed 02/23/21 Page 4 of 11




       Title 42 Section 1983 also does not provide jurisdiction for Plaintiff’s claims against the

State Defendants. Section 1983 is the exclusive vehicle for vindication of substantive rights

under the Constitution. Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979); Albright v. Oliver,

510 U.S. 266, 271 (1994) (Section 1983 creates no substantive rights; rather it is the means

through which a plaintiff may seek redress for deprivations of rights established in the

Constitution); Bolden v. City of Topeka, 441 F.3d 1129 (10th Cir. 2006). To proceed under

Section 1983, a plaintiff must assert acts by government officials acting under color of law that

result in a deprivation of rights secured by the United States Constitution. 42 U.S.C. § 1983;

West v. Atkins, 487 U.S. 42, 48 (1988). A plaintiff must plead that each government official,

through the official’s own individual actions, has violated the Constitution. Ashcroft v. Iqbal,

556 U.S. 662, 676, (2009). Thus, Plaintiff must allege some personal involvement by an

identified official in the alleged constitutional violation to succeed under § 1983. Fogarty v.

Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008).

       Plaintiff does not identify any individual official in his Amended Complaint and, instead,

names NM SLO and NM OCD, which are state agencies. As such, the claims against the State

Defendants are claims against the State of New Mexico and the State is not a “person” within the

meaning of 42 U.S.C. § 1983. See Will v. Michigan Dept. of State Police, 491 U.S. 58, 67, 71

(1989) (explaining Section 1983 does not abrogate the states’ sovereign immunity, and neither

the states nor their agencies qualify as “persons” under Section 1983); see also Wood v. Milyard,

414 Fed. Appx. 103, 105 (10th Cir. 2011) (unpublished). Therefore, there is no remedy against

the State under Section 1983.

       In his Response to NM SLO’s Motion to Dismiss, Plaintiff names two individuals – Ed

Martin and Allison Marks of the SLO. (Doc. 22) at 2-3. These two individuals are not named in



                                                     4
      Case 2:20-cv-00631-MV-KRS Document 35 Filed 02/23/21 Page 5 of 11




Plaintiff’s Amended Complaint and Plaintiff does not move to amend his complaint and add

them as defendants. While the Court liberally construes Plaintiff’s pleadings since he is

proceeding pro se, the Court cannot assert claims for Plaintiff and, in considering a motion to

dismiss, the Court is “limited to assessing the legal sufficiency of the allegations contained

within the four corners of the complaint.” Jojola v. Chavez, 55 F.3d 499, 494 (10th Cir. 1995).

Moreover, in order to state a claim for relief, a plaintiff must “make clear exactly who is alleged

to have done what to whom, to provide each individual with fair notice as to the basis of the

claims against him or her.” Robbins v. Oklahoma, 519 F.3d 1242, 1250 (10th Cir. 2008).

Plaintiff’s only allegation about these two individuals is that Mr. Martin sent an email on March

28, 2017 labeling Plaintiff as a “problem operator.” (Doc. 17) at 2. Plaintiff makes no

allegations against Ms. Marks, and, as more fully set forth below, his statement about the email

sent by Mr. Martin fails to state a claim for relief for any of the claims brought against the State

Defendants. The Court, therefore, finds that Plaintiff’s references to these individuals in his

response brief are insufficient to establish jurisdiction over the State Defendants.

       To the extent Plaintiff intends to assert claims under the New Mexico Tort Claims Act

(“NMTCA”), the State Defendants argue they have not waived sovereign immunity for

Plaintiff’s claims. “The Eleventh Amendment to the United States Constitution bars suits for

damages against a state or state agency absent congressional abrogation or waiver and consent by

the state.” Ross v. Bd. of Regents of the Univ. of N.M., 499 F.3d 1114, 1117 (10th Cir. 2010).

Since Plaintiff’s claims are not among those for which the State of New Mexico has waived

sovereign immunity, the Court does not have jurisdiction to hear these claims. See N.M.S.A.

1978, § 41-4-4(A), 41-4-5 to 41-4-12 (listing claims for which the State of New Mexico has

agreed to waive its sovereign immunity); Vallo v. United States, 298 F.Supp.2d 1231, 1234 (D.



                                                      5
       Case 2:20-cv-00631-MV-KRS Document 35 Filed 02/23/21 Page 6 of 11




N.M. 2003) (“If there is no waiver of sovereign immunity, the government is immune from suit,

and the court has no subject-matter jurisdiction to hear the case.”); Derringer v. New Mexico,

2003-NMCA-073, ¶ 16 (explaining that “[p]rima facie tort is not included in the specific

provisions of the [New Mexico] Tort Claims Act,” so government entities and public employees

acting within the scope of duty are immune from prima facie tort claims).

        In addition, the NMTCA requires that before a plaintiff may sue the State of New Mexico

for damages, the plaintiff must provide notice of intent to sue:

                 Every person who claims damages from the state … under the Tort
                 Claims Act shall cause to be presented to the risk management
                 division for claims against the state … within ninety days after an
                 occurrence giving rise to a claim for which immunity has been
                 waived under the Tort Claims Act, a written notice stating the
                 time, place and circumstances of the loss or injury …. No suit or
                 action for which immunity has been waived under the Tort Claims
                 Act shall be maintained and no court shall have jurisdiction to
                 consider any suit or action against the state … unless notice has
                 been given as required by this section, or unless the governmental
                 entity had actual notice of the occurrence.

N.M.S.A. § 41-4-16. Plaintiff does not state he provided this notice to either state agency, and

NM OCD states it is unaware of any attempt by Plaintiff to provide notice to the state agency.

See (Doc. 21) at 7.1

                 B. Failure to State a Claim

        The State Defendants also move to dismiss Plaintiff’s claims against them for failure to

state a claim under Fed. R. Civ. P. 12(b)(6). Under Rule 12(b)(6), the Court must accept all

well-pled factual allegations, but not conclusory, unsupported allegations, or legal conclusions.

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); In re Zagg, Inc. Sec. Litig., 797 F.3d

1194, 1201 (10th Cir. 2015); Dunn v. White, 880 F.2d 1188, 1190 (10th Cir. 1989). To


1
 Instead, Plaintiff states that he filed a Federal Tort Claim with the Bureau of Land Management on May 2, 2019,
and the claim was denied on January 28, 2020. (Doc. 17) at 2.

                                                             6
      Case 2:20-cv-00631-MV-KRS Document 35 Filed 02/23/21 Page 7 of 11




withstand dismissal, a complaint must contain “enough facts to state a claim to relief that is

plausible on its face.” Twombly, 550 U.S. at 570. Sufficient factual allegations “require more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action.” Id.

at 555-56; see also Hitch Enters., Inc. v. Cimarex Energy Co., 859 F. Supp. 2d 1249, 1261 (W.D.

Okla. 2012) (“Allegations are not … assumed to be true when they merely restate the essential

elements of a claim rather than provide specific facts to support those elements”).

       In addition, a plaintiff must “nudge [his] claims across the line from conceivable to

plausible” in order to successfully resist a motion to dismiss. Khalik v. United Air Lines, 671

F.3d 1188, 1190 (10th Cir. 2012) (quoting Twombly, 550 U.S. at 570). “A claim has facial

plausibility when the pleaded factual content allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. In contrast, “the

mere metaphysical possibility that some plaintiff could prove some set of facts in support of the

pleaded claims is insufficient; the complainant must give the court reason to believe that this

plaintiff has a reasonable likelihood of mustering factual support for these claims.” Ridge at Red

Hawk, LLC v. Schneider, 493 F.3d 1174, 1177 (10th Cir. 2007); see also Nasious v. Two

Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163 (10th Cir. 2007) (“[T]o state a claim in federal

court, a complaint must explain what each defendant did to him or her; when the defendant did

it; how the defendant’s action harmed him or her; and, what specific legal right the plaintiff

believes the defendant violated.”).

       Plaintiff brings three claims against the State Defendants – Fraud against NM OCD, and

Civil Conspiracy and Regulatory Taking against NM OCD and NM SLO. (Doc. 17) at 8-10. To

recover for fraud, a plaintiff must prove: (1) that a representation of fact was made which was

not true; (2) the party who made the representation knew it was false or recklessly ignored its



                                                     7
       Case 2:20-cv-00631-MV-KRS Document 35 Filed 02/23/21 Page 8 of 11




falsity; (3) the statement was made with the intent to deceive the plaintiff; and (4) the plaintiff

was deceived. UJI 13-1633, N.M.R.A. Additionally, to properly allege fraud in federal court, “a

party must state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ.

P. 9(b). Rule 9’s purpose is “to afford defendant fair notice of plaintiff’s claims and the factual

ground upon which [they] are based.” United States ex rel. Lemmon v. Envirocare of Utah, Inc.,

614 F.3d 1163, 1172 (10th Cir. 2010). “At a minimum, Rule 9(b) requires that a plaintiff set

forth the ‘who, what, when, where and how’ of the alleged fraud , . . . and must set forth the time

[and date], place, and contents of the false representation, the identity of the party making the

false statements and the consequences thereof.” United States ex rel. Sikkenga v. Regence

Bluecross Blueshield of Utah, 472 F.3d 702, 726-727 (10th Cir. 2006).

       Here, Plaintiff alleges he was cited and fined by BLM while complying with a shut-in

order issued by NM OCD, and that NM OCD may have denied the existence of that agreement to

the BLM. (Doc. 17) at 8. This allegation is a hypothetical which is not sufficient to state a claim

that is plausible on its face. In addition, the claim is conclusory and fails to state with

particularity the time, date, place, and contents of the alleged false representation, or the identity

of the party making the statement. Therefore, the Court finds that Plaintiff fails to state a claim

for fraud.

       For a civil conspiracy claim, a plaintiff must allege: (1) that a conspiracy between two or

more individuals existed; (2) that specific wrongful acts were carried out by the defendants

pursuant to that conspiracy; and (3) that the plaintiff was damaged as a result of such acts. See

Seeds v. Lucero, 2005-NMCA-067, ¶ 18. A plaintiff must “allege specific facts showing an

agreement and concerted action amongst the defendants.” Brooks v. Gaenzle, 614 F.3d 1213,

1228 (10th Cir. 2010) (“Conclusory allegations of conspiracy are insufficient to state a valid §



                                                       8
       Case 2:20-cv-00631-MV-KRS Document 35 Filed 02/23/21 Page 9 of 11




1983 claim.”); see also Sikkink v. Williams, 406 F. Supp. 3d 1006, 1021 (D. N.M. 2019) (“[A]

plaintiff fails to state a claim for conspiracy absent specific facts showing a ‘meeting of the

minds’ among the alleged co-conspirators.”).

       Plaintiff’s civil conspiracy claim alleges that Defendants “targeted Plaintiff specifically

for coercive investigative and regulatory action,” held meetings instructing agents to target

Plaintiff’s properties, and that “Defendants conspired to intentionally subject Plaintiff’s

properties to substantially more administrative scrutiny and activity than previous or subsequent

owners or operators.” (Doc. 17) at 9. Plaintiff’s conclusory allegations that Defendants targeted

him or “conspired” to subject Plaintiff to more scrutiny are not sufficient to state a conspiracy

claim. Moreover, Plaintiff does not allege who attended the meetings, when the meetings

occurred, what was discussed at the meetings, or how any alleged wrongdoing was carried out.

Even considering Plaintiff’s allegation in his response brief that Mr. Martin sent an email stating

Plaintiff was a “problem operator,” Plaintiff does not allege any agreement, “meeting of the

minds,” or concerted action among Defendants. Consequently, the Court finds that Plaintiff fails

to state a claim for conspiracy with sufficient particularity.

       Plaintiff also asserts a claim for a regulatory taking against the State Defendants, alleging

that Defendants’ actions have affected his business, personal life, and health because he has had

to spend tens of thousands of dollars attempting to comply with the federal and state agencies’

regulations. (Doc. 17) at 10-11. He further states he has had to “divest his most valuable

properties in an attempt to rebuild his now destroyed business,” and that he has been “prevented

from properly operating his business in a practical or professional manner.” Id.

       “Generally, regulatory acts constitute a taking if they are a per se taking, i.e., a permanent

physical invasion of one’s property, or a complete deprivation of all economically beneficial use



                                                      9
      Case 2:20-cv-00631-MV-KRS Document 35 Filed 02/23/21 Page 10 of 11




of one’s property.” Heartland Biogas, LLC v. Bd. of Cty. Comm’rs of Weld Cty., 2017 WL

3730997, at *11 (D. Colo.) (citing Ramsey Winch Inc. v. Henry, 555 F.3d 1199, 1208 (10th Cir.

2009)); see also Goldblatt v. Town of Hemptstead, N.Y., 369 U.S. 590, 592-94 (1962) (explaining

that to state a takings claim, a plaintiff must show that he was subject to regulations that

prohibited him from all, or substantially all, of the beneficial use of his property). While

Plaintiff asserts he has had to spend a lot of money and sell his most valuable properties to

comply with Defendants’ regulations, he does not allege he was prohibited from using his

property or deprived of all economically beneficial use of his property. Moreover, as set forth

above, 42 U.S.C. § 1983 is the exclusive vehicle for vindication of substantive rights under the

Constitution and requires a plaintiff to allege some personal involvement by an identified

government official acting under color of law that results in deprivation of constitutional rights.

See 42 U.S.C. § 1983; Fogarty, 523 F.3d at 1162. Again, no individuals are named in Plaintiff’s

Amended Complaint. Even considering Plaintiff’s allegations against Mr. Martin and Ms. Marks

in his response brief, those allegations only assert that an email labeled Plaintiff as a “problem

operator.” Plaintiff does not allege any action by an individual that resulted in Plaintiff being

deprived of his property. Therefore, the Court finds Plaintiff has failed to state a claim for relief

against the State Defendants for a regulatory taking.

       III.    Conclusion

       For the reasons stated above, the Court finds that it lacks jurisdiction to hear Plaintiff’s

claims against the State Defendants, and that Plaintiff has failed to state a claim against the State

Defendants. The Court recommends Plaintiff’s claims against the State Defendants be dismissed

without prejudice. See Brereton v. Bountiful City Corp., 434 F.3d 1213, 1218 (10th Cir. 2006)

(“[D]ismissals for lack of jurisdiction should be without prejudice[].”); Gee v. Pacheco, 627 F.3d



                                                     10
      Case 2:20-cv-00631-MV-KRS Document 35 Filed 02/23/21 Page 11 of 11




1178, 1195 (10th Cir. 2010) (explaining that dismissal of a pro se complaint with prejudice for

failure to state a claim is only proper where it would be futile to give the plaintiff an opportunity

to amend).

       IT IS THEREFORE RECOMMENDED that the Motions to Dismiss filed by

Defendants New Mexico State Land Office and New Mexico Oil Conservation Division, (Docs.

18 and 21), be GRANTED and Plaintiff’s claims against Defendants New Mexico State Land

Office and New Mexico Oil Conservation Division be DISMISSED WITHOUT PREJUDICE.




                                               ___________________________________
                                               KEVIN R. SWEAZEA
                                               UNITED STATES MAGISTRATE JUDGE


       WITHIN FOURTEEN (14) DAYS AFTER A PARTY IS SERVED WITH A COPY
OF THESE PROPOSED FINDINGS AND RECOMMENDED DISPOSITION, THAT
PARTY MAY, PURSUANT TO 28 U.S.C. § 636(B)(1), FILE WRITTEN OBJECTIONS TO
SUCH PROPOSED FINDINGS AND RECOMMENDED DISPOSITION. A PARTY
MUST FILE ANY OBJECTIONS WITH THE CLERK OF THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF NEW MEXICO WITHIN THE FOURTEEN
(14) DAY PERIOD ALLOWED IF THAT PARTY WANTS TO HAVE APPELLATE
REVIEW OF THE PROPOSED FINDINGS AND RECOMMENDED DISPOSITION. IF
NO OBJECTIONS ARE FILED, NO APPELLATE REVIEW WILL BE ALLOWED.
PURSUANT TO FED. R. CIV. P. 72(B)(2), A PARTY MAY RESPOND TO ANOTHER
PARTY’S OBJECTIONS WITHIN FOURTEEN (14) DAYS AFTER BEING SERVED
WITH A COPY OF THE OBJECTIONS.




                                                     11
